ORDER
PER CURIAM.
Movant, Demetrius Slaughter, appeals from the denial of his Rule 24.035 motion without an evidentiary hearing. The judgment of conviction sought to be vacated was for illegal sale of cocaine near a school and possession of a controlled substance (cocaine) for which movant was sentenced on his plea of guilty to imprisonment for a total of ten years.
The judgment of the motion court is based on findings of fact that are not clearly erroneous; no error of law appears. An opinion would have no precedential value.
The judgment of the motion court is affirmed. Rule 84.16(b).